DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7,9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pniewski U.S. 2018/0154725 in view of Sadr et al. 6,402,999 and Goodman 4,529,213.
Regarding claims 1,12 Pneiwski shows applicant’s prior air spring (with which they are well familiar)
including a bellows 22 surrounded by a guide tube 32.  The bellows is provided with a connection assembly (not labeled or discussed) on the exterior surface thereof at the intersection of lead line 28 and the dashed elliptical line indicated at 2.

The reference to Sadre shows a protective boot assembly 10 in figure 1 provided with tabs 19 on the exterior surface of the skirt 16,17.  Note the matching holes in the bushing 52 for the tabs.
The reference to Goodman shows several optional connections in figures 3-6 for connecting a bellows 12 to a housing 14.  Note the elements at 48 in figures 5,6.
Since Pniewski is not specific or particular about the type of connection of the bellows 22 to the guide tube 32 one having ordinary skill in the art at the time of the invention was effectively filed would have found it obvious to have substituted such a well known type of tab/slot connection, as taught collectively by Sadr and Goodman, for the connection assembly (not labeled) of Pniewski simply as the obvious substitution of one well known type of connection for another.
Regarding claims 2,3 note the shape of the tabs 48,50 in Goodman.  Applicant’s tab/slot connection is simply considered to be an obvious reversal of parts given with what is taught in Sadr.
Regarding claims 4-7,16-18 these limitations are met by the combined teachings of the references of Pniewski with Sadr and Goodman as readily apparent from the figures.  Note that location of the connection assembly of Pniewski on the bellows 22.
Regarding claims 9-11,14,19,20 the choice of spacing of the tab/opening connections would be obvious simply dependent upon the level of positive connection desired between the bellows and guide tube.  Such a choice could depend upon manufacturing costs and specific application/vehicle of the spring.  
Regarding claim 13 note the integral connection shows in figure 5. 
Regarding claim 15 simply to have made the portion 50 in Goodman more rounded, or semi-spherical, would have been obvious for the same reason as applicant’s.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pniewski/Sadr/Goodman as applied to claim 1 above, and further in view of Weitzenhof 6,474,630..

However Weitzenhof shows an air spring assembly that uses this type of additional connection best seen in figures 2 and 3. Note elements 32,35,36.
One having ordinary skill in the art at the time of the invention was effectively filed would have found it obvious to have further modified the interior of the guide tube 32 of Pniewski with at least one retention groove, as taught by Weitzenhof, to more securely connect the bellows to the tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/15/21